

Exhibit 10.12

Heska Corporation
2016 Management Incentive Plan


1.    The Category Percentages for the 2016 MIP are as follows:
Title
Category Percentage
Executive Vice President-level
40.0% of base salary
Other Officers
35.0% of base salary
Directors
25.0% of base salary



2.    The Plan Allocation for the 2016 MIP is as follows:


50% on achievement of the company-wide financial objective and 50% on individual
performance    


3.    The Key Parameters for the 2016 MIP are as follows:


1) Pre-MIP Target Income (Pre-MIP Operating Income excluding acquisitions plus
acquisition and development expenses specified at the Compensation Committees
February 10, 2016 meeting) and 2) Revenue


4.    The Payout Structure for the 2016 MIP is as follows:
    
Pre-MIP Target Income
(% MIP Goal)
Revenue
(% MIP Goal)
MIP Payout
(% MIP Goal)
Post-MIP Target Income
$9,800K (85%)
$106,000K (92%)
$0 (0%)
$9,800K
$10,100K (88%)
$107,000K (93%)
$260K (20%)
$9,840K
$10,400K (90%)
$108,000K (94%)
$520K (40%)
$9,880K
$10,700K (93%)
$110,000K (96%)
$780K (60%)
$9,920K
$11,100K (97%)
$112,000K (97%)
$1,040K (80%)
$10,060K
$11,500K (100%)
$115,000K (100%)
$1,300K (100%)
$10,200K
$12,600K (110%)
$121,000K (105%)
$1,625K (125%)
$10,975K
$13,800K (120%)
$127,000K (110%)
$1,950K (150%)
$11,850K



There shall be no MIP Payout if Pre-MIP Target Income is less than $9,800K or
Revenue is less than $106,000K. If necessary, MIP Payouts shall be determined by
interpolating between MIP Payout result rows, subject to a minimum Post-MIP
Target Income interpolation.


5.    MIP Payout Features:
    
Eligibility - To earn an MIP Payout, an MIP participant must remain an active
employee of Heska Corporation or one of its affiliates through the time of
payment of MIP Payouts (planned to be on February 28, 2017).
    
Medium of Payment - MIP Payouts are to be made in cash, although by March 4,
2016 Executive Vice President-level participants may elect to receive up to 50%
of his or her MIP Payout in stock, subject to a maximum of 2,500 shares, a
maximum grant of such participant’s Incentive Target and vesting based upon MIP
Payout achieved.


Maximum payout: The maximum payout to any participant shall be 200% such
participant’s Incentive Target, which is calculated by multiplying such
participant’s base salary by the Category Percentage applicable to such
participant.


